October 30, 1923. The opinion of the Court was delivered by
"The defendant was tried at the September term of the Court of General Sessions for Laurens County under an indictment which charged that the defendant, on or about December 15, 1921, did manufacture liquor containing more than 1 per cent alcohol, and which, if drunk to excess, would produce intoxication. At the close of the testimony for the State the defendant moved the Court for direction of a verdict for the defendant on the ground that the testimony was not sufficient to warrant a verdict for the State, and that no reasonable jury could find a verdict of guilty beyond a reasonable doubt. The Court refused the motion, which was renewed on the same grounds, which was likewise refused. After the introduction of all the testimony and arguments of counsel and charge of the presiding Judge, the jury rendered a verdict of guilty; whereupon the defendant made a motion for a new trial, which was refused, and the defendant was sentenced to serve upon the chain gang for a period of eight months." *Page 245 
Appellant by exceptions, three in number, alleges error on the part of his Honor in not directing a verdict as asked for by the defendant, and alleges error in charging on the facts. The exceptions must be overruled. The State made out such a case by positive and circumstantial evidence as warranted his Honor in submitting to the jury for their determination the guilt or innocence of the accused.
The defendant says a strange negro came along, and he gave him some gas, and he told him if he would make some mash he would come back and make him some liquor. He said, "`You get some sugar and meal and put it in a tub with some water' — told me how — `and I will come back Christmas and make you some whiskey.' I said, `You can't make it here; you will have to carry it off.' He said, `I will.'" Later on defendant said the mash was in the tub, "Two weeks is as near as I can come at it before policeman came." Judge Rice's charge was free from error, and he did not charge on facts in violation of Article 5, § 6, of the State Constitution of 1895.
All exceptions are overruled, and judgment affirmed.